Citation Nr: 1226667	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-23 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Marra, Law Clerk



INTRODUCTION


The Veteran had active military service from December 1974 to June 1975.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board notes that the instant matter was previously before the Board in August 2011, at which time the Board remanded the issue of entitlement to a TDIU rating for further evidentiary development.  After the Veteran was afforded a VA examination in August 2011, the Appeals Management Center (AMC) re-adjudicated the matter and denied the Veteran's TDIU by way of a June 2012 supplemental state of the case (SSOC).  As discussed in further detail below, the Board finds that another remand is necessary for the agency of original jurisdiction (AOJ) to comply with the terms of the August 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011); 38 U.S.C.A. § 7107(a) (2) (West 2002). 


REMAND

VA's duty to assist includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A (d).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c) (4) (2011).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall, supra.

The instant matter was previously before the Board in August 2011, at which time the Board remanded the issue of entitlement to TDIU for further evidentiary development.  Specifically, the Board remanded the matter for the AOJ to provide the Veteran with a VA examination for the purpose of determining whether he was indeed unemployable on account of his service-connected disabilities.  (The Board noted that the Veteran has been service connected for (1) left lumbar herniated nucleus pulposus with invertebral disc syndrome and degenerative arthritis; (2) right lower extremity radiculopathy, and; (3) left lower extremity radiculopathy.)  The remand directed the VA examiner to opine as to whether the Veteran's service-connected disabilities made him unemployable, and to provide a "complete rationale" explaining why the Veteran was or was not employable.  In doing so, the examiner was to specifically consider a May 2003 QTC examination by C.P., D.O., a December 2005 examination by A.D., D.O., medical records from the Social Security Administration (SSA), and a February 2008 QTC examination conducted by C.S., D.O., of the Eastern Oklahoma Medical Clinic Inc., all of which addressed the severity of the Veteran's disability.

In August 2011, a VA examination was conducted.  The examiner recorded the Veteran's subjective complaints of pain and functional impairment.  She noted that the Veteran indicated that he used to work as a carpenter for 33 years but quit working about eight or nine years ago because he could no longer "bend and work overhead."  The examiner also recorded the Veteran's contentions that he could not bend and do other movements of the low back for fear of falling.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbosacral spine with mild loss of function.  She remarked that after reviewing the claims file, performing an examination and obtaining a history from the Veteran, she believed that the Veteran's low back condition was misdiagnosed.  She nevertheless diagnosed degenerative disc disease.  She also noted that medical tests done in September 2008 reflected no electrodiagnostic evidence of significant neuropathy or motor radiculopathy of lower extremities.  She then opined that the Veteran's "service connected lower back condition with degenerative changes of lower lumbar spine ONLY, DO NOT RENDER him unemployable and DO NOT PREVENT HIM to obtain or retain gainful employment."

A review of the 2011 VA examiner's opinion reveals that it fails to address the questions posed in the Board's August 2011 remand, which was whether all of the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.  Rather, the examiner opined only as to the occupational effects of the Veteran's back condition.  While the Board notes that the examiner mentioned the Veteran's bilateral radiculopathy, the opinion stated that the Veteran's service connected low back condition with degenerative changes of lower lumbar spine "ONLY, DO NOT RENDER him unemployable and DO NOT PREVENT him to obtain or retain gainful employment," suggesting that the examiner did not consider any radiculopathy in arriving at an opinion as to employability.  (While she might have contemplated radiculopathy as part of the low back disability because the two emanate from the same disease process, it is not clear that she did.)  Further, the examiner did not provide a rationale as to why she believed the Veteran to be capable of obtaining and maintaining gainful employment, nor is it clear that the examiner considered the above-mentioned medical evidence regarding the severity of the Veteran's back disability in opining as to his employability.  As such, the August 2011 VA examination is neither compliant with the terms of the August 2011 remand nor adequate for evaluation purposes, and another remand is therefore necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall, supra; 38 C.F.R. § 3.159(c) (4) (2011).

The Board notes that in a December 2007 notice of disagreement (NOD), the Veteran stated that the pain in his back and legs was so intense that he could not bend over or lift, causing him to quit his job as a carpenter.  Additionally, in his July 2008 VA Form 9, the Veteran stated that he had to quit working due to problems with his legs, back and hands.  He noted that before leaving his job, he could only perform two to three hours of work before his pain caused him to stop.  He noted feeling numbness in his hands, pain in his back, and pain and weakness in his legs.  Moreover, the report of a September 2008 VA examination shows that the Veteran used to work as a carpenter and cabinet maker, but quit in 2003 because of pain and the inability to reach overhead, bend, and stoop.  

Accordingly, on remand, the AOJ should schedule the Veteran for a VA examination from an examiner who has not previously examined the Veteran, in connection with his claim for entitlement to a rating of TDIU.  The examiner should provide an opinion that specifically discusses what effect, if any, the Veteran's service-connected disabilities have on his ability to obtain or maintain substantially gainful employment.  The VA examiner must consider the Veteran's lay statements of record, as well as the documents referenced in the August 2011 remand, which have been listed above.  In rendering an opinion, the examiner must provide a complete rationale which discusses why the examiner believes the Veteran is or is not employable given his education and experience.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Schedule the Veteran for a VA examination with an examiner who has not yet evaluated him in connection with his claim for entitlement to a rating of TDIU.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).).

The examiner should review the claims file, take a detailed history regarding the Veteran's employment, and education and vocational attainment, and examine the Veteran.  The examiner should provide findings that take into account all functional impairments due to the Veteran's service-connected disabilities.  In doing so, the examiner should specifically consider the May 2003 QTC examination by C.P., D.O., a December 2005 examination by A.D., D.O., medical records from the Social Security Administration (SSA), a February 2008 QTC examination conducted by C.S., D.O., of the Eastern Oklahoma Medical Clinic Inc., as well as the Veteran's lay statements regarding the effects of his service-connected disabilities on his ability to obtain or maintain gainful employment.

The examiner is requested to provide a definite opinion as to whether the Veteran's service-connected disabilities combine to render him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  If the examiner finds that the Veteran's service-connected disabilities make him unable to secure or follow substantially gainful employment only in combination with nonservice-connected disabilities, the examiner should note this.  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

2.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner or reviewer for necessary corrective action, as appropriate.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the claim to specifically include consideration of whether referral for extraschedular consideration is warranted.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran should be given opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

